UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS
DIRECTOR

July 19, 2022
OSEP DCL 22-01
Dear Colleague,
The Department recognizes that this school year, like recent school years, will be unique.
Educators and students continue to face challenges resulting from COVID-19, including mental
health and learning loss. The Biden-Harris Administration has made substantial investments to
support students through the American Rescue Plan Act of 2021 (ARP; P.L. 117-2) and previous
guidance. As a result, $130 billion in funding has gone to schools and school districts for
activities that can include the hiring of more special education teachers, tutors, and school
counselors and building a sustainable infrastructure for school-based mental health programs and
services. As you prepare for the new school year, we want to provide you with the following
resources that are designed to ensure that all stakeholders have access current information on
how states, district, educators, and parents can work together to support the needs of students
with disabilities.
As you know, the Individuals with Disabilities Education Act (IDEA) guarantees that all children
with disabilities have available to them a free appropriate public education (FAPE) that
emphasizes special education and related services designed to meet their unique needs and
prepare them for further education, employment, and independent living. 1 Another purpose of
IDEA is to ensure that the rights of children with disabilities and their parents are protected. 2
Congress noted in its findings in the 2004 reauthorization of IDEA that the law’s
implementation, including the provision of FAPE and protecting the rights of children with
disabilities and their parents, has been impeded by low expectations and an insufficient focus on
applying research-based methods of teaching and learning for children with disabilities. 3 While
there continues to be progress, implementation concerns persist. While the U.S. Department of
Education (Department) affirms that IDEA does not preclude a local education agency from
disciplining a child with a disability for violating a school’s code of student conduct, the
Department is particularly concerned with disparities in the use of discipline for children with
disabilities 4 and the implementation of IDEA’s discipline provisions.

20 U.S.C. § 1400(d)(1)(A).
20 U.S.C. § 1400(d)(1)(B).
3
20 U.S.C. § 1400(c)(4).
4
In Supporting Students with Disabilities and Avoid the Discriminatory Use of Student Discipline under Section
504 of the Rehabilitation Act of 1973, the Department’s Office for Civil Rights explains that statistical evidence
suggesting disproportionate use of discipline for certain conduct, alone, does not prove discrimination under the
federal laws that protect the educational rights of students with disabilities, but may raise a basis for examination
of whether disability discrimination is occurring.
1
2

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Page 2 — Dear Colleague Letter on Implementation of IDEA Discipline Provisions
The Department is issuing this Dear Colleague Letter (DCL) and two accompanying guidance
documents to support State educational agencies’ (SEAs’) and local educational agencies' (LEAs’)
efforts to fulfill their obligations to appropriately meet the needs of children with disabilities:
1. Questions and Answers: Addressing the Needs of Children with Disabilities and IDEA’s
Discipline Provisions; and
2. Positive, Proactive Approaches to Supporting the Needs of Children with Disabilities:
A Guide for Stakeholders.
There is an urgent need for SEAs and LEAs to improve the implementation of IDEA so that all
eligible children with disabilities are served appropriately and equitably. For years, data have
demonstrated clear disparities in the use of discipline for children with disabilities. The
Department’s Dear Colleague Letter on Ensuring Equity and Providing Behavioral Supports to
Students with Disabilities (August 1, 2016) highlighted data demonstrating that many children
with disabilities, particularly Black children with disabilities, were subjected to
disproportionately high rates of disciplinary removals. That letter also emphasized the need to
enhance school efforts to effectively support and respond to the needs of children with
disabilities and the importance of creating safe and supportive learning environments. Despite
the evidence that using positive, proactive strategies can reduce rates of discipline and improve
school climate and student outcomes, there remain notable disparities (as described below) in the
use of school discipline for children with disabilities compared with their nondisabled peers and
for children of color with disabilities compared with all other students. The use of exclusionary
disciplinary practices places large numbers of children with disabilities at risk for short- and
long-term negative outcomes, including lower achievement and increased likelihood of not
graduating. 5 Since the Department issued the 2016 letter, disparities in the use of exclusionary
discipline, including both short-term and long-term removals, have continued.
Data collected under the Department’s Civil Rights Data Collection (CRDC) 6 and IDEA Section
618 7 illustrate the pervasive nature of disparities in the use of aversive practices such as restraint
and seclusion, and in student disciplinary practices such as suspensions and expulsions, in K–12

Chu, E.M., & Ready, D.D. “Exclusion and Urban Public High Schools: Short- and Long-Term Consequences of
School Suspensions.” American Journal of Education, 124 (August 2018). Available at:
https://www.journals.uchicago.edu/doi/pdf/10.1086/698454; Gerlinger, J, Viano, S, Gardella, J.H., Fisher, B.W.,
Curran, F. C., Higgins, E. M. (2021). Exclusionary School Discipline and Delinquent Outcomes: A MetaAnalysis, Journal of Youth and Adolescence 50:1493–1509.
6
U.S. Department of Education, Office for Civil Rights. Civil Rights Data Collection. Available at:
https://ocrdata.ed.gov/.
7
U.S. Department of Education, EDFacts Data Warehouse (EDW): “IDEA Part B Discipline Collection,” 2019–20.
Available at: https://data.ed.gov/dataset/idea-section-618-state-part-b-discipline/resources.
5

Page 3 — Dear Colleague Letter on Implementation of IDEA Discipline Provisions
schools and early childhood settings for children with disabilities, 8 particularly Black children with
disabilities. For example, according to the most recent CRDC for the 2017–2018 school year:
•

Preschool students served under IDEA accounted for 22.7 percent of total preschool
enrollment but 56.9 percent of preschool students who were expelled. 9

•

School-age students with disabilities served under IDEA represented 13.2 percent of total
student enrollment but received 20.5 percent of one or more in-school suspensions and
24.5 percent of one or more out-of-school suspensions. 10

•

Students with disabilities served under IDEA made up 80.2 percent of the students
subjected to physical restraint and 77.3 percent of students subjected to seclusion, despite
making up only 13.2 percent of students enrolled in public schools. 11

According to IDEA Section 618 data, during the 2019–20 school year, Black children with
disabilities made up 17.2 percent of children with disabilities aged 3–21 served under IDEA 12
yet accounted for 43.5 percent of all children with disabilities aged 3–21 served under IDEA who
were suspended out of school or expelled for more than 10 school days. 13
We urge SEAs and LEAs to redouble efforts to fulfill their obligations under IDEA. SEAs and
LEAs can undertake further examination of existing policies, practices, and procedures to unpack
the causes of discipline disparities. They can also identify ways to better prepare and develop
educators—including administrators, teachers, and service providers—to implement effective,
preventative, and responsive practices in place of exclusionary discipline and utilize strategies to
ensure students with disabilities receive FAPE. 14 These efforts will, in turn, help reduce the

IDEA Section 618 collects data on “children with disabilities” as defined in 34 C.F.R. § 300.8, while CRDC
collects data on students with disabilities. Thus, the CRDC data include children identified as having a disability
under IDEA and students with disabilities under Section 504.
9
U.S. Department of Education, Office for Civil Rights. “An Overview of Exclusionary Discipline Practices in
Public Schools for the 2017–2018 school year: Civil Rights Data Collection.” June 2021. Available at:
https://www2.ed.gov/about/offices/list/ocr/docs/crdc-exclusionary-school-discipline.pdf.
10
Id.
11
U.S. Department of Education, Office for Civil Rights. “2017–18 Civil Rights Data Collection: The Use of
Restraint and Seclusion on Children with Disabilities in K–12 Schools.” October 2020. Available at:
https://www2.ed.gov/about/offices/list/ocr/docs/restraint-and-seclusion.pdf. As noted in the source material, the
counts for students who were subjected to physical restraint, students who were subjected to mechanical restraint,
and students who were subjected to seclusion are not mutually exclusive. For example, if a student was physically
restrained and secluded, the student would be counted once in each category. Thus, the total of 101,990 may not
represent the actual number of individual students affected.
12
U.S. Department of Education, EDFacts Data Warehouse (EDW): “IDEA Part B Child Count and Educational
Environments Collection,” 2019–20. Available at: https://data.ed.gov/dataset/idea-section-618-state-part-b-childcount-and-educational-environments/resources.
13
U.S. Department of Education, EDFacts Data Warehouse (EDW): “IDEA Part B Discipline Collection,” 2019–20.
Available at: https://data.ed.gov/dataset/idea-section-618-state-part-b-discipline/resources.
14
Research suggests that discipline disparities can be exacerbated by, or can be the result of, educators’ subjective
evaluations of students’ actions rather than being the product of objective differences in student behavior. See, for
example, http://www.apa.org/ed/resources/racial-disparities.pdf.
8

Page 4 — Dear Colleague Letter on Implementation of IDEA Discipline Provisions
number of children with disabilities subjected to exclusionary discipline, including the frequency
and duration of such practices.
The Department’s Office of Special Education Programs (OSEP) is committed to working with
States and LEAs to protect the rights of, and improve outcomes for, children with disabilities.
The Department recognizes and appreciates school administrators, teachers, and educational staff
across the Nation who work to provide a safe, positive, and nondiscriminatory educational
environment for all students, teachers, and other school staff. Schools need not choose between
keeping their school community—including students and school staff—safe and complying with
the law. I hope that this letter and the accompanying resources prompt meaningful action to
improve IDEA implementation and how schools and early childhood programs support and
respond to the educational needs of children with disabilities, including addressing behavior that
prevents access to appropriate instruction, and to ensure children with disabilities are not subject
to avoidable and unnecessary discipline. These materials are designed to assist our nation’s
educators, parents, and others in our school communities in taking the steps necessary to
effectively support children with disabilities particularly in light of the significant challenges
they have faced over the last two years due to the COVID-19 pandemic.
Sincerely,
/s/
Valerie C. Williams
Director
Office of Special Education Programs

